ALLEN, Circuit Judge.
This case came on to be heard upon the record and briefs and oral argument of counsel;
And it appearing that appellants were indicted for use of the United States mails in connection with the fraudulent sale of securities, in violation of Title 15, U.S.C. Sec. 77q(a) (1), 15 U.S.QA. § 77q(a) (1), and with the use of the United States mails in furtherance of a scheme to defraud, in violation of Title 18, U.S.C., Sec. 338, 18 U.S.C.A. § 338, and with conspiracy Title 18, U.S.C., Sec. 88, 18 U.S. C.A. §88;
And it appearing that appellants concede that there is abundant evidence of fraud on the part of the Sentenal Corporation ;
And it appearing that a scheme to defraud existed; that securities were sold in pursuance thereof, and the mails were used to execute the scheme;
And it appearing that substantial and competent evidence was adduced from which the jury could properly find that appellants knowingly participated in the scheme to defraud; and no reversible error appearing in the record:
It is ordered that the judgments be, and they hereby are, affirmed.